Citation Nr: 1538871	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for right total knee arthroplasty for post traumatic osteoarthritis with instability (right knee disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sparker Associate Counsel




INTRODUCTION

The Veteran completed a career in the Air Force, serving honorably on active duty from September 1951 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the January 2010 rating decision, the RO found that service connection for a right knee disability had previously been denied in a final March 1968 rating decision and therefore that new and material evidence was needed to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).  However, the March 1968 rating decision was not a denial of a claim for compensation benefits, but rather a denial of a rating for insurance purposes only.  Indeed, it was issued while the Veteran was still on active duty.  Accordingly, the present claim for service connection from which this appeal stems is an original claim, and thus new and material evidence is not required to consider it on the merits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's tinnitus was caused by noise exposure during active military service.

2. The Veteran's right total knee arthroplasty due to post traumatic osteoarthritis with instability was caused by a right knee injury incurred in active service. 



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus are satisfied.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for entitlement to service connection for a right total knee arthroplasty due to post traumatic osteoarthritis with instability are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the claims for tinnitus and a right knee disability have been granted, any error related to VA's duties to notify and assist under the VCAA is moot.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159; Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II. Analysis

The Veteran claims entitlement to service connection for tinnitus and a right knee disability.  For the following reasons, the Board finds that service connection is established for both disabilities. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a) (2015).

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including tinnitus (an "organic disease of the nervous system") and osteoarthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an "organic disease[] of the nervous system" included under § 3.309(a) when there is evidence of acoustic trauma).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including osteoarthritis and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Tinnitus

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (hereinafter DORLAND'S) 1714 (28th ed. 1994)).  It is generally subjective in type.  DORLAND'S, 1956 (31st ed. 2007).  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).

The presence of tinnitus is established.  A VA examiner confirmed a diagnosis of tinnitus in a December 2009 VA examination.  The Veteran reported to the examiner experiencing a soft hissing sound occurring daily and lasting for approximately 10-15 minutes.  Therefore, the current disability of tinnitus is established.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (a layperson can be competent to identify conditions that are simple, such as a broken leg); Barr, 21 Vet. App. at 309; Charles v. Principi, 16 Vet. App. 370 (2002).

In-service noise exposure is also established.  The Veteran's service records reveal that his Air Force Military Occupational Specialty (MOS) was a cryogenic fluids production technician, 54470, an MOS with "moderate" probability of noise exposure.  VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  The Veteran also reported in-service noise exposure from diesel generators that were constantly running in his workspace, and from explosions and gunfire in Vietnam.  Thus, the evidence of record and the circumstances of the Veteran's service establish in-service noise exposure.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Turning to the final element of service connection, the evidence is at least in equipoise as to whether the Veteran's tinnitus results from acoustic trauma incurred in active service due to noise exposure.  In an August 2011 private audiological examination report, the audiologist noted progressive hearing loss due to in-service noise exposure and also the Veteran's report of occasional tinnitus.  The audiologist opined that the Veteran's hearing loss was more likely than not due to hazardous noise exposure during active service.  The audiologist did not provide an opinion regarding tinnitus, but the Board finds that this opinion supports a relationship between the Veteran's tinnitus and in-service noise exposure as well.  There is no evidence of post-service noise exposure.  The August 2011 private examination report reflects that the Veteran worked as a commercial driver and was not exposed to loud noise in that profession, and the December 2009 VA examination report reflects that the Veteran denied recreational noise exposure as a civilian. 

In the December 2009 VA audiological examination report, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise trauma in the Air Force.  In support of the opinion, the examiner explained that the Institute of Medicine (IOM) concluded there was not a sufficient scientific basis for a delayed onset of hearing loss due to noise exposure.  While the IOM stated that a delayed onset might be possible, there were no longitudinal studies to support this conclusion at the time of the opinion, and thus the examiner found against a relationship to service.  Although the examiner rendered a negative nexus opinion with regard to both tinnitus and hearing loss, the rationale only addresses hearing loss and is based on a finding that a delayed onset of hearing loss would not be related to in-service noise exposure.  However, the August 2011 private audiologist did find in favor of a relationship between the Veteran's hearing loss and in-service noise exposure notwithstanding the delayed onset of hearing loss.  Thus, as the VA examiner's opinion regarding tinnitus appears to be based on the premise that a delayed onset of hearing impairment would not be related to in-service noise exposure, the Board finds that it is at least counterbalanced by the August 2011 private audiologist's finding to the contrary regarding hearing loss. 

Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was caused by in-service noise exposure.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).


B. Right Knee Disability

A current right knee disability is established.  Private treatment records show that in 1997, the Veteran had a right total knee replacement.  In February 2009, he had a revision of the replacement.  In the December 2009 VA examination report, he was diagnosed with right total knee arthroplasty for post traumatic osteoarthritis with moderate residual instability.  Therefore, the Board finds that the Veteran has a current right knee disability.  

Turning to the second element of service connection, the Board finds that the incurrence element is satisfied.  As discussed below, the evidence shows that a right knee injury manifested in service and was not noted at entry.  As there is a question as to whether the right knee injury pre-existed active service, the Board must initially determine whether the presumption of soundness has been rebutted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  For the following reasons, the Board finds that the presumption of soundness has not been rebutted, and therefore the second element of service connection, namely in-service incurrence, is satisfied.  See id. at 53 (holding that if the presumption of soundness is not rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1) (2015).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

The Veteran's September 1951 entrance examination reflects no defects of the knee.  His lower extremities were clinically evaluated as normal, and the physical profile, or "PULHES" profile, reflects a numerical designation of 1 under "L," which stands for lower extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number 1 indicates that the Veteran possessed a high level of physical fitness with respect to his lower extremities at the time of the September 1951 entrance examination.  See id.  Therefore, because no defect, infirmity, or disorder was noted with respect to the Veteran's right knee, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(1) (2015).

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by such service.  See 38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2002) and 38 C.F.R. § 3.306 (2015)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  Moreover, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2015)).  

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

If the presumption of soundness is not rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert, 26 Vet. App. at 53 (citing Horn, 25 Vet. App. at 236).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id. ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.") (citing Holton v. Shinseki, 557 F.3d 1363, 1367 (Fed. Cir. 2009))).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  See Shedden, 381 F.3d at 1166-67. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, for the following reasons, VA has not met the burden of rebutting the presumption of soundness.  Although there is clear and unmistakable evidence of a pre-existing right knee injury, clear and unmistakable evidence does not show a lack of in-service aggravation.

Clear and unmistakable evidence shows a right knee injury existing prior to service.  As noted above, the September 1951 entrance examination makes no mention of any pre-existing knee disability and reflects a normal clinical evaluation of the lower extremities, with a number 1 in the "L" category in the PULHES profile (denoting a high level of physical fitness with regard to the lower extremities).  Moreover, a September 1951 processing examination report dated two days later only mentions a back injury from playing football in 1950, and makes no mention of a knee injury.  However, the service treatment records (STRs) show that in December 1953, the Veteran reported a history of injuring his right knee injury three years earlier playing football and experiencing recurrent "jumping out" of the knee since the injury.  An examination at this time revealed a positive anterior cruciate ligament test.  Moreover, an April 1954 hospitalization discharge summary reflects a similar history of the Veteran's sustaining a right knee injury approximately three years earlier while playing football in high school.  The Veteran stated that at the time of the injury, X-rays were normal, but the leg remained swollen for about one week and he was unable to straighten his leg or walk on it.  He reported having numerous episodes when his knee "goes out" since the injury, which occurred from once a week to once a month and were not "brought on by any particular injury."  Based on these symptoms, the Veteran was diagnosed with a suspected torn meniscus, which was confirmed in surgery performed in March 1954.  The tear was noted to be "old" in the hospitalization summary.  The physician concluded that the injury was not incurred in the line of duty but rather existed prior to service or "EPTS." 

Given the Veteran's own report of sustaining a right knee injury prior to service and recurring right knee problems since that time diagnosed as a torn meniscus stemming from that injury, the Board finds clear and unmistakable evidence of a right knee injury prior to service notwithstanding the normal clinical evaluation at entrance.  Therefore, the first prong for rebutting the presumption of soundness is satisfied.  See 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994) (finding that the Veteran's own admission of a pre-service history of medical problems during service can constitute clear and unmistakable evidence of a pre-existing injury).  

Turning to the second prong that must be met to rebut the presumption of soundness, the Board finds that there is no clear and unmistakable evidence that the Veteran's pre-existing right knee injury was not aggravated during service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  There are no complaints or findings regarding the right knee until a December 1953 STR, dated more than two years after the Veteran entered on active duty, when he initially reported recurrent "jumping out" of the knee since the pre-service football injury.  This record reflects a clinician's assessment of a positive anterior cruciate ligament test.  Another December 1953 entry notes that the Veteran probably had a medial meniscus tear and would be referred for a surgical evaluation.  In the evaluation request, it was again noted that the Veteran described frequent "catching" episodes involving the right knee since an injury sustained while playing football three years earlier.  An examination of the knee was essentially negative, but the Veteran's history suggested a torn medial meniscus and that arthrotomy of the knee should be considered.  Significantly, it was noted at this time that "the difficulty [was] increasing in frequency and severity."

The STR's show that the Veteran was admitted to a hospital in February 1954 to further evaluate his recurrent difficulties with the right knee.  In March 1954, he underwent surgery of the right knee consisting of a medial meniscectomy.  The post-surgical diagnosis was internal derangement of the right knee with an old tear of the medial meniscus.  It was determined not to be sustained in the line of duty but rather existing prior to service (EPTS). 

The STRs show that the Veteran sought treatment for right knee symptoms and injury on several occasions after the March 1954 meniscectomy.  In June 1962, he sought treatment for pain in his right knee from "old trauma" and was advised to use an Ace bandage.  A June 1962 entry shows that the Veteran "injured" his right knee "again" playing softball ten days earlier, with symptoms of burning pain.  A physical examination revealed pain in the medial knee on extension and laxity of the medial collateral ligament.  The clinician prescribed physical therapy.  In March 1967 during a periodic examination, the Veteran reported having "trick knee," "swollen joints," and "arthritis."  Finally, a June 1969 entry shows that the Veteran reported turning his knee playing volleyball and had a swollen knee.  The physician diagnosed a possible sprain and prescribed hot packs.  A July 1969 orthopedic consultation request notes that X-rays were negative but that the knee was not "stable as it should be."  The orthopedic consultation entry reflects an impression of mild ligamentous laxity of the right knee.  

Given the above STRs showing that the Veteran reported increasing frequency and severity of his right knee symptoms leading up to surgery to repair a torn meniscus, and the evidence of intermittent right knee symptoms thereafter with re-injuries while playing softball and baseball and examination findings of ligamentous laxity in 1962 and 1969, the clear and unmistakable evidence does not show that the Veteran's right knee disability was not aggravated during service beyond its natural progression.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1094.  The fact that the Veteran made it through the first two years of active service without complaints or observation of right knee problems or a need for lighter physical activity due to the knee further supports this finding.  Although clinicians found that the torn meniscus existed prior to service and was not incurred in the line of duty, this finding alone does not constitute clear and unmistakable evidence of no aggravation.  See Horn, 25 Vet. App. at 238.  

The Board notes that in a December 2009 VA examination report, the examiner opined that the Veteran's "activity levels in the service did not accelerate . . . arthritis of his right knee beyond the original injury pattern."  The examiner stated that the opinion was based on "current orthopedic literature on expected long term outcomes following meniscal tears and subsequent surgery."  This opinion does not account for the Veteran's report of increasing severity and frequency of right knee symptoms prior to the March 1954 surgery, the fact that two years elapsed before he initially reported symptoms after commencing active duty, and the re-injuring of his right knee thereafter when playing softball and volleyball, with clinical findings of ligamentous laxity.  Indeed, the explanation does not cite to any evidence specific to the Veteran's medical history.  Accordingly, it does not satisfy the "very demanding" standard of clear and unmistakable evidence to rebut the aggravation prong. 

Accordingly, because the second (aggravation) prong of the presumption of soundness is not satisfied, the presumption of soundness is not rebutted and the Veteran's right knee must be presumed sound at entry.  Thus, the claim must be treated as an ordinary service connection claim.  See Wagner, 370 F.3d at 1096.

Because the presumption of soundness is not rebutted, the Board finds that the incurrence element of service connection has been satisfied given evidence of right knee symptoms and a torn meniscus in service, the right knee surgery to repair the meniscal tear, and the evidence of re-injury of the right knee and clinical findings of ligamentous laxity thereafter.  See Gilbert, 26 Vet. App. 48, 55 (2012).  

The Board notes that under 38 C.F.R. § 3.306(b)(1) (2015), the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  However, because the Veteran's right knee must be presumed sound at entrance, any disabling effects of the right knee surgery must also be service connected, as the right knee injury is not deemed incurred before enlistment. 

Turning to the final service connection element, the Board finds that the evidence supports a nexus between the Veteran's current right knee disability and the in-service injury.  See Holton, 557 F.3d at 1366; see also Gilbert, 26 Vet. App. at 53 (citing Horn, 25 Vet. App. at 236).  The December 2009 VA examination report reflects that the Veteran developed posttraumatic osteoarthritis of the right knee during the 1990's and underwent a right total knee arthroplasty in 1997, and a revision arthroplasty in February 2009.  The physician opined that the Veteran's posttraumatic osteoarthritis was not caused or aggravated by service, but rather was caused by the pre-existing football injury and that the activity levels during service did not accelerate the arthritis "beyond the original injury pattern."  The Board has already found that the Veteran's right knee must be presumed sound at entrance.  Thus, although the examiner stated that the right knee injury was pre-existing as a basis for finding against a relationship to service, the fact that the examiner did conclude that the Veteran's current right knee pathology was caused by the football injury supports a finding that it relates to the in-service manifestations, which must be presumed to have been incurred in service.  The examiner had assumed that the in-service manifestations were not service-incurred, contrary to the Board's findings discussed above. 

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a medical nexus exists between his current right knee disability and the right knee injury incurred in service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).

Because all three service connection elements are satisfied, service connection for a right total knee arthroplasty due to post traumatic osteoarthritis with instability is granted.  See id.; see also Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  


ORDER

Entitlement for service connection for tinnitus is granted.  

Entitlement for right total knee arthroplasty due to post traumatic osteoarthritis with moderate residual instability is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


